McCORD, Circuit Judge
(specially concurring) .
The Bill of Information sufficiently charges violation of Section 2 .of MPR 540 as amended. It charges the willful and unlawful sale of a used car above the lawful ceiling price. I agree to a reversal of the case solely because of statements in the court’s charge which I think may have confused the jury as to the real issues in the case.
I agree that the court should have charged the jury regarding willfulness and good faith of the defendant in the questioned transaction. In my opinion, however, the damaging fault of the charge lies in the stress placed on the reasonableness of value of the Ford “60” automobile traded in by Mrs. White.
I disagree with the views of the majority that it was error to allow any evidence as to the reasonable value of the Ford “60.” Mrs. White testified that Horsley agreed to allow her $500 for her Ford “60” on the purchase of the Chevrolet. If her testimony was believed by the jury, it established beyond question that the ceiling price was exceeded by approximately $500. Horsley contended that only $18.75 was allowed for Mrs. White’s Ford “60.” If the jury believed his story, the price charged for the Chevrolet was the exact ceiling price. Testimony as to the reasonable value-of the trade-in cari was pertinent in relation to the credibility of witnesses. The crucial issue was not the reasonable value of the trade-in car. The vital issue was who was telling the truth, Mrs. White or the defendant? Which was the reasonable story? Was it reasonable to believe that Mrs. White practically gave away her Ford *47“60” for $18.75 (paying a final note for $22.50 in order to clear it for trade-in), or was it more reasonable to believe that she was allowed $500? The court’s charge in one part clearly defines the issue, but the judge did not stop there. Parts of his charge are in such language that a jury might conclude that the defendant was being tried for allowing less than a reasonable value for the trade-in automobile, and not for actually charging more than the ceiling price.1
Since the court’s charge may have misled the jury into thinking that allowance of less than a reasonable price for the trade-in automobile was in itself the violation charged, I agree to reversal of the case.

 The Bill of Information does not charge, and the evidence does not establish, violation of Section 9 of MPR 540 which relates to the “requiring” of a trade in. An amendment promulgated subsequent to the transaction complained of in this case requires the allowance of a reasonable value on a trade-in.